Citation Nr: 1414945	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  00-10 927	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi

THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for a low back disability to include as secondary to the service-connected left knee and left ankle disabilities. 

2.  Whether new and material evidence has been presented to reopen the claim of service connection for a left hip disability to include as secondary to the service-connected left knee and left ankle disabilities. 

3.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder. 

4.  Entitlement to a total disability compensation rating based on individual unemployability due to service-connected disability. 

REPRESENTATION

Veteran represented by:	Vaughn Simms, Agent

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), this appeal has been advanced on the Board's docket.

The Veteran, who is the appellant, served on active duty from February 1971 to December 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in March 2000, of a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the low back and left hip disabilities. 

This matter is also before the Board on appeal of a rating decision in June 2005, which denied a higher rating for posttraumatic stress disorder and a total disability compensation rating based on individual unemployability. 

In January 2004, the Veteran appeared at a hearing before the undersigned Veterans Law Judge, on the claims pertaining to the low back and left hip.  In December 2004, the Board remanded the case for additional development.  In a decision in January 2008, the Board determined in part that new and material evidence had not been presented to reopen the claims of service connection for a low back disability and for a left hip disability and to this extent denied the appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 






In an Order in October 2009, the Court granted a Joint Motion for Partial Remand of the parties, the Secretary of VA and the Veteran, who was then represented by counsel, and vacated the Board's decision as to the low back and left hip disabilities and dismissed the appeal on another claim.  The Court then remanded the case to the Board for readjudication consistent with the Joint Motion. 

In August 2010, the Board remanded the case for additional development.  As part of the remand, the Board referred for initial adjudication the claim of service connection for osteoarthritis and meniscal tears of the left knee, but in a report of contact in October 2010 the Veteran indicated that it was his desire not to pursue the claim. 

Also in the remand, the Board directed further procedural due process on the claim of whether new and material evidence had been presented to reopen a claim of service connection for erectile dysfunction to include as secondary to service-connected posttraumatic stress disorder.  After a statement of the case was issued in October 2010, the Veteran did not thereafter perfect the appeal as to the issue with the filing of a substantive appeal.  Therefore, that issue is not in appellate status for consideration by the Board. 

In June 2012 the Board again remanded the claims.  The case has now been returned to the Board.


FINDINGS OF FACT

1.  In a rating decision in December 1996, the RO denied the Veteran's application to reopen the claim of service connection for a low back disability as secondary to the service-connected left knee and left ankle disabilities; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not timely file an appeal of the adverse determination and he did not submit new and material evidence within the one year appeal period. 


2.  The additional evidence presented since the rating decision in December 1996 by the RO, in support of the Veteran's application to reopen the claim of service connection for a low back disability, is either cumulative or redundant of evidence previously considered, or when considered by itself or with previous evidence is not so significant that it must be considered in order to fairly decide the merits of the claim. 

3.  In a rating decision in December 1996, the RO denied the Veteran's application to reopen the claim of service connection for a left hip disability as secondary to the service-connected left knee and left ankle disabilities; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not timely file an appeal of the adverse determination and he did not submit new and material evidence within the one year appeal period. 

4.  The additional evidence presented since the rating decision in December 1996 by the RO, in support of the Veteran's application to reopen the claim of service connection for a left hip disability, is either cumulative or redundant of evidence previously considered, or when considered by itself or with previous evidence is not so significant that it must be considered in order to fairly decide the merits of the claim. 

5.  Posttraumatic stress disorder has been manifested by occupational and social impairment with reduced reliability and productivity under the General Rating Formula for Mental Disorders, including the symptoms associated with the diagnosis of posttraumatic stress disorder under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV) of the American Psychiatric Association , which is referred to in 38 C.F.R. § 4.130 (rating mental disorders), not covered in the rating criteria, but not by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.



6.  During the appeal period, the service-connected disabilities are posttraumatic stress disorder, rated 50 percent; left ankle disability, rated 20 percent; left knee disability, rated 10 percent; and tinnitus, rated 10 percent; the combined rating is 70 percent. 

7.  The service-connected disabilities do not prevent the Veteran from securing or following substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The rating decision in December 1996 by the RO, denying the Veteran's application to reopen the claim of service connection for a low back disability as secondary to the service-connected left knee and left ankle disabilities, became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2013). 

2.  New and material evidence has not been presented to reopen the claim of service connection for a low back disability as secondary to the service-connected left knee and left ankle disabilities.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001). 

3.  The rating decision in December 1996 by the RO, denying the Veteran's application to reopen the claim of service connection for a left hip disability as secondary to the service-connected left knee and left ankle disabilities, became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2013). 

4.  New and material evidence has not been presented to reopen the claim of service connection for a left hip disability as secondary to the service-connected left knee and left ankle disabilities.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).




5.  The criteria for a rating higher than 50 percent for posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

6.  The criteria for a total disability rating for compensation based on individual unemployability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.16 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: any information and medical or lay evidence that is necessary to substantiate the claim, what portion of the information and evidence VA will obtain, and what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 


In a claim to reopen previously denied claim of service connection, VCAA notice requires information regarding the evidence and information that is necessary to reopen a claim, the definition of new and material evidence, and of what evidence and information is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The adjudication of the new and material issues in the March 2000 rating decision predated the enactment of the VCAA.  However, the RO provided post-adjudication notice by letters dated in March 2006, in September 2010, and in November 2012.  The Veteran was notified that new and material evidence was needed to reopen the claims, that is, evidence not previously considered, which was not redundant or cumulative of evidence previously considered and that pertained to the reasons the claims were previously denied.  The November 2012 letter contained the regulatory definition of new and material evidence pertaining to claims to reopen filed prior to August 29, 2001.  

The Veteran was notified of the type of evidence needed to substantiate the underlying claims for service connection on a direct and secondary basis.  He was informed of the types of information and medical or lay evidence that is necessary to substantiate the claim, what portion of the information and evidence VA will obtain, and what portion of the information and evidence the claimant is to provide. 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  





On the claims for increased rating for posttraumatic stress disorder and entitlement to total disability rating based on individual unemployability, to the extent that separate VCAA notice was not provided, the VCAA notice was deficient.  Nevertheless, the Veteran's interest that the VCAA notice was designed to protect, that is, notice of the type of evidence necessary to substantiate the claims, was provided in the statement of the case in October 2010 and in the supplemental statement of the case in February 2011. 

Moreover, the Veteran has expressed actual knowledge of the requirements for increased rating and a total disability rating based on individual unemployability, as evidenced by his written statements made in support of the claims.  Further, he has been afforded the opportunity for a hearing on the issues as well as the opportunity to submit additional evidence.  Both issues were subsequently readjudicated in a June 2013 supplemental statement of the case.

Although the VCAA notice was not provided in a separate document apart from the statement of the case or supplemental statements of the case, the essential fairness of the adjudication was not affected because the Veteran has expressed actual knowledge of the type of evidence needed to substantiate the claims and he had the opportunity to submit additional evidence and argument.  Based on the facts and circumstances of the entire record, the Appellant was not prejudiced by the deficiency in VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained service records, VA records, and private medical records. 

The Veteran was afforded VA examinations in June 2004, April 2005, July 2010, and February 2011 for evaluation of posttraumatic stress disorder disability.  In February 2011, the examination addressed the TDIU claim.  


As the reports of the VA examinations were based on consideration of the pertinent medical history and objective examination and described the disabilities in sufficient detail so that the Board decision on rating the disability is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen the Claims of Service Connection for a Low Back and Left Hip Disabilities

The Rating Decision in December 1996 and Evidence Previously Considered.

In a rating decision in December 1996, the RO denied the application to reopen the claims for low back and left hip disabilities as secondary to the service-connected left knee and left ankle disabilities, because there was no competent medical evidence of a link between the claimed low back and left hip disabilities and the service-connected disabilities.  After the Veteran was notified of the rating decision of December 1996 decision and of his appellate rights, he did not appeal the rating decision and he did not submit new and material evidence within the one year appeal period, and by operation of law the rating decision by the RO became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

The evidence considered at the time of the rating decision in December 1996, consisted of the Veteran's statements and testimony in support of his claims, service medical records, including the report of separation examination, and VA and private medical records, covering the period from 1975 to 1996. 


The service medical records, to include the November 1973 discharge examination, contained no complaint, finding, or history of a low back or left hip abnormality. 

After service, VA records, dated in May 1987, disclose that the Veteran had a two year history of left-sided swelling and left buttock pain.  The pertinent finding was scoliosis at L5 and S1 and degenerative changes. 

On VA examination in July 1987, the Veteran complained of pain in the low back and left hip.  The Veteran stated that he favored his left side in walking since he injured his left ankle in service in 1973.  X-rays of the low back revealed no abnormality. 

Private medical records disclose that in June 1989 the Veteran injured his low back at work while lifting wall board and the initial impression was lumbar strain.  An X-ray of the hips appeared normal.  A week after the injury the Veteran continued to have back pain and he started to have pain radiating to the left hip.  In September 1989, a MRI revealed a disc bulge at L5. 

On VA examination in June 1991, the Veteran stated that he injured his back in June 1989 at work, which had nothing to do with his knee and ankle problems.  The Veteran did state that he had left hip and left side pain in the area where he had two prior surgeries for repair of an inguinal hernia. 

VA records disclose that in June 1994 the Veteran complained of left hip pain. 

On VA examination in May 1995, the Veteran complained of chronic back and hip pain.  The examiner indicated that the Veteran had a history of an on-the-job injury in the lower back, as well as a history of prior hernia surgery, as related to complaints of pain in the left lower abdominal and groin area. 





On examination, there was limitation of motion.  X-rays of the lumbosacral spine revealed straightening of the lumbar spine that suggested muscle spasm.  X-rays of the left hip showed no significant bony or soft tissue abnormality. 

On VA examination in November 1996, the Veteran reported injuring his back at work because his left knee gave out.  Following an examination of the Veteran and x-ray films, the examiner indicated that there was no objective evidence of organic pathology in the lumbar spine or hip. 

Although a prior unappealed rating decision of the RO is final, it may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108. 

In August 1999, the Veteran again claimed service connection for low back and left hip disabilities.  Regardless of the RO's characterization of the claims, the Board is without jurisdiction to consider the substantive merits of the claims for service connection in the absence of a finding that new and material evidence has been presented.  The Board therefore must determine whether new and material evidence has been received to reopen the previously denied claims.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

Application to Reopen

For a claim filed prior to August 29, 2001, as was the application to reopen the claims in this case, the regulatory definition of new and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156 (2001). 





For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993). 

Competency is a legal concept in determining whether evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility, that is, the probative value of the evidence once the evidence is admitted.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (distinguishing competency and credibility of evidence). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to matters within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses.).

Additional Evidence

The additional evidence presented since the rating decision in December 1996 consists of additional private and VA records, as well as the Veteran's testimony and statements. 


As for the medical evidence, private medical records from 1990 to 1991 show treatment for a back injury incurred in June 1989 during a lifting incident while at work, along with complaints of pain in the low back and left leg.  The diagnosis was internal disc disruption at L4 with possible internal disc disruption at L5.  The Veteran was advised to have surgery, but he decided against it. 

The VA records show continuing complaints of low back and left hip pain.  In June 1998, a MRI revealed degenerative disc disease with posterior bulging of the disc at L5-S1, believed to be transitional, being partially lumbarized.  There was slight narrowing L5-S1 foramen, mild hypertrophic change of the L5-S1, with no evidence of stenosis. 

On VA examination in September 1999, the Veteran reported that in 1989 while at work his left knee gave way and caused his back to pop.  X-rays of the left hip showed no abnormalities.  X-rays of the lumbar spine revealed tiny osteophytes at L5-S1, which the examiner noted were seen in most patients his age.  No other abnormalities were noted.  The examiner concluded that there was no objective evidence on physical or x-ray examination of organic pathology in the patient's left hip or lumbar spine. 

During a chiropractic consult in November 2005, the Veteran gave a history of an injury to his ankle in service, which affected his knee.  He stated that after discharge from service his left knee gave out and caused him to fall and injure his back. 

In January 2007, the diagnosis was lumbar disc disease with radiculopathy with chronic low back pain. 

As the claims were previously denied because there was no medical evidence of a link between complaints of pain of the back and left hip and the service-connected left knee and ankle disabilities, the additional medical evidence received since the December 1996 rating decision is not new and material evidence because it is cumulative, that is, it relates to a fact the RO had previously accepted as established in the rating decision of December 1996, that is, medical evidence that documents the Veteran's complaints of pain in the left hip and back.  


The medical evidence submitted following the December 1996 rating decision is not so significant that it must be considered in order to fairly decide the merits of the claims; that is, it does not contain a medical opinion that either of the claimed back or left hip disabilities were related to an injury, disease, or event causing injury or disease of service origin or that the service-connected left knee and ankle disabilities caused or contributed to a condition of the back or left hip. 

As for the Veteran's statements and testimony, associating back and left hip disabilities to the service-connected left knee and ankle disabilities, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

A simple medical condition is one capable of lay observation.  38 C.F.R. § 3.159  (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).

Degenerative changes of the lumbosacral spine and the claimed secondary changes of left hip are not the type of simple medical conditions found under case law.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (2007) (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).  





Applying the guidance of current case law, degenerative changes of the lumbosacral spine and the claimed secondary changes to the left hip are internal disease processes more analogous to rheumatic fever than either flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  For this reason, the Board concludes that the degenerative changes of the lumbosacral spine and the claimed secondary changes to the left hip are not the type of conditions under case law that has been found to be a simple medical condition. 

Also degenerative changes of the lumbosacral spine and the claimed secondary changes to the left hip are not otherwise capable of lay observation, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnoses cannot be made based on mere personal observation, which comes through sensory perception.  

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to identify degenerative changes of the lumbosacral spine and the claimed secondary changes to the left hip.

As degenerative changes of the lumbosacral spine and the claimed secondary changes to the left hip are not simple medical conditions it is beyond the Veteran's competency to offer an opinion on whether the disabilities are caused or aggravated by service-connected disabilities, which rebuts the presumption of credibility for the purpose of reopening the claim.  And the Veteran's statements and testimony are not new and material evidence. 

As the additional evidence is not new and material, the claims of service connection for a low back disability, degenerative changes of the lumbosacral spine, and a left hip disability, secondary changes, are not reopened, and the benefit-of-the-doubt standard of proof does not apply. Annoni v. Brown, 5 Vet. App. 463, 467   (1993).  





Increased Rating for Posttraumatic Stress Disorder

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rating Criteria

Posttraumatic stress disorder has been rated 50 percent since August 2000 under 38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders, Diagnostic Code 9411.

Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, the criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: 





Flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, the criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, the criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  


Accordingly, the evidence considered in determining the level of impairment from posttraumatic stress disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411. 

Rather VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified with the diagnosis of posttraumatic stress disorder in DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  DSM-IV at 32. 

A GAF score of 51 to 60 indicates that the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers). 

A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).

Evidence

In June 2004, on a mental status examination for Social Security, the Veteran complained of nightmares of Vietnam and sleep disturbance.  PTSD treatment included group therapy once a week, individual therapy every three to four weeks, and a session with a psychiatrist every four to six weeks.  




Socially, the Veteran was living with his wife, his second marriage, and two step-granddaughters, who were a comfort to him.  The Veteran had two adult sons.  The Veteran talked to his mother by phone daily.  The Veteran had a close relationship with a brother and a sister and his mother.   He did not get along with his other brothers and sisters.  The Veteran completed the 11th grade.  As for daily routine, the Veteran spent most of his time listening to music at home and sometimes talked to "buddies" from the Veterans Center.  He liked to be alone unless he was with his veteran buddies.  He stated that he had a driver's license and he did drive, but he thought that he would give it up because of problems with forgetfulness and orientation.  He complained of memory problems, but he was able to take care of his personal hygiene and grooming without reminders.  He did manage his own finances and did shop for himself. 

Occupationally, the Veteran held over 20 different types of jobs.  His longest term of employment as a truck driver and material handle was four to five years, ending in 1989, when he was injured on the job and he had not worked since then.  

On mental status examination, the Veteran was described as neatly groomed and wore casual attire.  His speech was clear and moderate in rate and tone.  Rapport was easily established and maintained.  He became upset and cried when describing dreams and experiences of Vietnam.  The Veteran's overall demeanor was sad.  The Veteran stated that in 1995 he twice attempted suicide, but currently, while suicidal thoughts "crossed his mind" his veteran buddies and VA were now an outlet for his thoughts.  There was no clear evidence of delusions, hallucinations, or thought disorder.  Attention and concentration were erratic.  

The Veteran's immediate and remote memories were intact.  His recent memory was limited.  The examiner stated that although the Veteran described frequent nightmares, a tendency to self-isolate and social withdrawal, a lack of empathy from others, and preoccupation with the distress of his Vietnam experiences, the Veteran was able to learn new information and could work under supervision to perform simple routine, repetitive tasks as he had done in the past.  


The diagnoses were major depressive disorder as well as posttraumatic stress disorder.  The GAF score was 50.

On VA examination in April 2005, the Veteran's major problem was dealing with his Vietnam experiences, but he was able to cope better because of his support group, namely, his friends at the Vet Center and with therapy by VA.  There were no recent hospitalizations.  The Veteran complained of more vivid nightmares and a lack of concentration.  He stated that he avoided crowds, long lines, and family. He stated that he got irritable easily and acted out.  He denied hallucinations.  His last suicidal thought was a few weeks before, but he did not dwell on it. The Veteran denied panic attacks, obsessions, or compulsions.  The Veteran indicated that he quit using alcohol and drugs in 1995.  The Veteran stated that he was separated from his second wife for a year.  They had been married for nine years. His only social activities were with Veterans from the Vet Center and he went to church regularly.  The Veteran stated that he last worked in 1989 when he hurt his back and he received Workmen's Compensation.  Since then he tried part-time work or volunteer work, but quit working because he was unable to concentrate.  Currently the Veteran was living alone in a rented room.  

The Veteran was able to take care of his personal hygiene.  He maintained his checkbook and kept track of his expenses and income.  

On mental status evaluation, the Veteran was alert and oriented.  He was well-dressed and well-nourished.  He was somewhat anxious with a restricted affect.  He cried when he talked about his Vietnam experiences.  He had no suicidal or homicidal ideation and he was not psychotic.  

The Veteran's thinking and thought processes were logical and goal directed.  The Veteran's immediate memory was fairly good.  Short-term recall was moderately impaired.  Recent and remote memory seemed to be intact as was concentration.  Insight was good and judgment was fair.  The GAF score was 55.  



The VA examiner stated that the Veteran was unfit for employment partly due to his psychiatric condition and partly due to his physical condition, namely, back and ankle disabilities.  

In July 2005 and in November 2005, the Veteran stated that he was unable to do manual labor for which he was qualified by education and experience because of his physical disabilities and posttraumatic stress disorder.  He stated that after his back injury he asked to return to work, but his former employer stated that he could not because of his inability to concentrate on the job.  He stated that in 1993 he was fired from his job as a janitor because of PTSD as he had problems completing tasks and getting along with co-workers and he was also limited by knee and ankle disabilities.  

In November 2005, in his application for a total disability rating based on individual unemployability, the Veteran stated that he became too disabled to work and last worked full time as a janitor in 1993.  He indicated that before then he worked as a truck driver from 1980 to 1989.  He indicated that he completed the 11th grade. 

At a hearing in November 2005, the Veteran described symptoms of nightmares, a lack of concentration, anger, social isolation, and sleep disturbance.

In March 2006, the Veteran and his second wife were divorced.  In a statement in March 2007, the Veteran stated that he was unable to work because of PTSD and chronic pain due to service-connected knee and ankle disabilities.  He stated that his family left him, he lost his home, and he now lived in a hotel. 

On VA examination in November 2008, the VA examiner stated that the Veteran was restricted to sedentary-type work because of his service-connected left knee disability.





VA records in December 2009 show that the Veteran complained of nightmares, intrusive thoughts of Vietnam, and depression.  It was noted that the Veteran went to the Vet Center regularly.  On mental status evaluation, the Veteran well-dressed and well-groomed.  His affect was restricted, but congruent with mood.  Speech was normal in rate, volume, and tone.  The Veteran's thought process was coherent.  There was no suicidal or homicidal ideation and no delusions or hallucinations.  In January 2010, the evaluation was essentially the same.  The Veteran did state that there was some improvement in his sleep with medication.  In May 2010, the Veteran stated that he was semi-retired, but was reluctant to share what work or activity he was involved in.

In June 2010, in a VA social work note, the Veteran recounted that he had worked part-time at a radio station as an announcer from the 1990s to 2010.  Prior to that the Veteran had numerous jobs, but was fired many times because he could not get along with others and because of his poor attitude. 

On VA examination in July 2010, history included extreme combat-related stress and trouble staying employed.  Prior to 1989, the Veteran had worked as a truck driver.  In 1989 he was injured at work in a warehouse.  From 1989 to 1994 he worked as a janitor at a radio station, but he was fired because he fell asleep on the job, and he had not worked since.  The Veteran was unable to get Social Security benefits.  The Veteran was twice divorced.  He was living in an extended stay hotel since his second divorce.  The Veteran indicated that he had difficulty staying employed because flashbacks, irritability, a lack of concentration, and depression. 

For current symptoms, the Veteran complained of nightmares, problems falling asleep and staying asleep, hopelessness, depression, and problems concentrating.   He complained of recurrent and intrusive recollections of Vietnam.  He stated that he struggled with irritability and anger, but he was learning to cope with it.  





The Veteran described hypervigilance, exaggerated startle response, detachment, and a sense of a foreshortened future.  The Veteran stated that he had felt suicidal at times but not recently.  He preferred to be alone and he had diminished interest in participating in significant activities.  He attended church a couple times per month but otherwise he did not socialize much.  He was able to maintain activities of daily living adequately.  He experienced distress when exposed to cues that symbolized aspects of his experiences in Vietnam.  The severity of the symptoms was moderate to severe, and the effect of the symptoms caused significant impairment in occupational and social functioning.  The Veteran was followed by VA and treated with medication and supportive psychotherapy.  He also participated in group therapy and weekly he went to the PTSD group session at a Vet Center.  His medications helped. 

On examination, the Veteran was casually dressed and he appeared disheveled and smelled as if he had not showered in a couple of days.  He was pleasant and cooperative.  He was alert and oriented.  His affect was restricted and he was anxious.  He denied suicidal or homicidal ideation.  The Veteran stated that he sometimes had auditory hallucinations with nightmares.  He denied visual hallucinations and paranoia.  His speech was appropriate and his thought processes were linear.  There was no tangentiality, circumstantiality, flight of ideas, or loosening of associations to his speech.  Insight and judgment were intact and there was no overt evidence of cognitive deficits.  The GAF score was 50.  

In an addendum in November 2010, the VA examiner stated that PTSD did not impair the Veteran's ability to secure and maintain substantially gainful employment and PTSD did not impair the Veteran's ability to engage in physical and sedentary employment. 

In a statement received in 2010, a representative of the Veteran's hotel stated that recently the Veteran had a problem paying for his room, because he lost his job within the last few weeks. 



VA records show that in February 2011 the Veteran was moving toward reconciliation with his adult sons.  In November 2011, the Veteran reported several attempts to work without success.  He stated that his relationship with a woman friend was going well. 

On VA knee and ankle examination in February 2011, the VA examiner stated that the Veteran could walk three blocks without pain and he could stand for 45 minutes.  The VA examiner expressed the opinion that the Veteran could not due manual labor, but could do mild physical labor and that the knee ankle disabilities did not prevent the Veteran from doing sedentary employment and do not prevent the Veteran from obtaining or maintaining substantially gainful employment.

On VA examination in February 2011, the VA examiner stated that the examination was to cover the interim since the Veteran was last examined in July 2011. According to the Veteran he tried to find work but could not because of PTSD. History included nightmares and poor concentration and poor sleep.  He was closer to his sons than before and had a woman friend.  He attended church.  He was distant from his family and had little social contact.  The Veteran had no hobbies and stayed to himself a lot.  He avoided most television because it takes him back to Vietnam.  His general appearance was normal.  He was well-dressed and groomed.  Speech was normal as were mood and affect.  Thought processes were linear and thought content unremarkable.  No suicidal ideation or evidence of psychosis was seen.  Memory, insight, and judgment were adequate.  The examiner described mild to moderate impairment from posttraumatic stress disorder symptoms.  The GAF score was 55.

The VA examiner stated that the Veteran was able to obtain and sustain substantially gainful employment as the severity of functional impairment from posttraumatic stress disorder was mild to moderate, which allowed for gainful employment also the Veteran had looked for work.  The VA examiner that the functional impairment from posttraumatic stress disorder was mild to moderate on physical and sedentary employment. 

In February 2011, the Veteran stated that he last worked full time as a truck driver in 1995.  He indicated that except for about a two year period in the 1970s he had worked regularly from 1974 to 1994.  His jobs included maintenance, driver, plumber, and janitor. 

In May 2011, an MRI of the left knee showed degenerative joint disease and a meniscal tear. 

In June 2011, the Veteran's former employer stated that the Veteran was employed from 1984 to June 1989.  There were no concessions made to employment due to disability and reason was given for the termination of employment. 

On VA examination in January 2012, the VA examiner stated that the Veteran would be able to maintain sedentary employment despite the ankle disability. 

On VA neuropsychological testing in October 2012, the testing was inconclusive as to the etiology of the Veteran's impaired cognitive function.  The differential diagnosis was dementia versus cognitive impairment due to psychiatric distress and other mitigating factors. 

The service-connected disabilities are posttraumatic stress disorder, rated 50 percent; left ankle disability, rated 20 percent; left knee disability, rated 10 percent; and tinnitus, rated 10 percent; the combined rating is 70 percent. 

PTSD 

Analysis 

Reconciling the various reports into a consistent disability picture, two elements of the present disability emerge.  





First, the Veteran has symptomatology that is associated with the rating criteria under the General Rating Formula and symptomatology not covered in the rating criteria, but are associated with the diagnosis of posttraumatic stress disorder under the DSM-IV, which is referred to in 38 C.F.R. Part 4, § 4 .130 (rating mental disorders). 

And two, while there has been some fluctuation in the symptoms of posttraumatic stress disorder, a material increase in the overall severity of the disorder has not been demonstrated at any time the appeal.  Since the filing of the claim, the disability picture has remained essential constant in symptomatology, in the clinical findings, and in the impact on occupational and social function.  And there is no factual basis for a staged rating at any time during the appeal period. 

The record shows that during the appeal period the Veteran's treatment regimen for PTSD included medication, group and individual therapy by VA and counseling at a Vet Center, which helped.  

As for the Veteran's symptomatology covered under the General Rating Formula, the Veteran complained of occupational impairment due to PTSD, social impairment in family relations, suicidal ideation, irritability, and disorientation.  

As for symptoms associated with the diagnosis of posttraumatic stress disorder under the DSM-IV, the Veteran complained of nightmares and intrusive thoughts of Vietnam, sleep disturbance, social withdrawal, a lack of concentration, hopelessness, depression, anger, hypervigilance, exaggerated startle response, detachment, a sense of a foreshortened future, and avoidance of reminders of Vietnam.  





Although the Veteran has some of the symptoms included in the criteria for the next higher rating, neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative. 

As for the criteria for the next higher rating and the Veteran's symptoms that are included in the next higher rating, from 2004 to 2011, on two occasions, the Veteran described fleeting thoughts of suicide, but on every other occasion, the Veteran had consistently denied suicidal ideation.  Also there was no clear evidence of delusions, hallucinations, or thought disorder.  And suicidal ideation, resulting in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood under the criteria for a 70 percent rating is not shown.   

The Veteran denied obsessions, compulsions, and panic attacks.  Speech was normal.  While the Veteran is often depressed, the affect has not resulted in the Veteran's inability to function independently and he was able to maintain activities of daily living adequately.  Insight was good and judgment was fair.

While the Veteran struggled with irritability and anger, he indicated that he was learning to cope with it and has not resulted in impaired impulse control with occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood under the criteria for a 70 percent rating is not shown.   

As for orientation, the Veteran had complained of forgetfulness and a lack of concentration and he was erratic on one occasion as to the current year.  Otherwise the Veteran was consistently described as oriented, which does not result in spatial disorientation with occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood under the criteria for a 70 percent rating is not shown.   


From 2004 to 2011, except for one occasion when the Veteran was described as disheveled and he apparently had not showered for a couple of days, the Veteran was consistently described as neatly groomed.  Although the Veteran complained of memory problems, he was able to take care of his personal hygiene and grooming without reminders.  And neglect of personal appearance and hygiene under the criteria for a 70 percent rating is not shown.  

The record shows that the Veteran had a close relationship with a brother and a sister and his mother, but did not get along with his other brothers and sisters.  The Veteran preferred to be alone and he had diminished interest in participating in significant activities, unless he was with other Veterans.  The Veteran divorced his second wife in 2006 and in 2011 he had established an effective relationship with a woman friend.  He did attend church on occasion.  The Veteran was moving toward reconciliation with his adult sons.  For these reasons, the inability, that is, the absence of the ability, to establish and maintain effective relationships under the criteria for a 70 percent rating is not shown. 

As for the GAF scores, the scores ranged from 50 to 55.  A GAF score of 50 equates to serious impairment in social or occupational functioning, for example, no friends, or the inability to keep a job).  There is evidence that the Veteran has effective relationships with other Veterans and a special relationship with a woman friend and he was reconciling with his adult sons.  As for the inability to keep a job, the Veteran lost his job in 1989 due to a back injury, not PTSD.  The Veteran has attributed other job losses to the inability to concentrate, to problems getting along with co-workers, and to falling asleep on the job. 

A GAF score of 55 equates to moderate difficulty in social or occupational functioning, which includes conflicts with co-workers, which is indicative of the current 50 percent rating.  





As for the inability to concentrate, on a mental status evaluation for Social Security in 2004, the psychologist stated that the Veteran was capable of learning new information and the Veteran could work under supervision to perform simple routine, repetitive tasks as he had done in the past.  Whether or not the inability to concentrate is a symptom of PTSD or evidence of cognitive disorder, there is no objective evidence that the lack of concentration has resulted in the inability to keep a job for which the Veteran is suited by education and by experience. 

While the GAF score of 50 suggest the inability to keep a job, a review of the record does not show that the severity of PTSD alone results in deficiencies in work, family relationships, judgment, thinking, or mood due to such symptoms as enumerated in the criteria for the next higher rating as already addressed.  

The overall combined symptoms of PTSD under the General Rating Formula for Mental Disorders and under DSM-IV do not more nearly approximate or equate to the criteria for the next higher rating under Diagnostic Code 9411.  As the preponderance of the evidence is against the claim for increase, the 
benefit-of-the-doubt standard of proof does not apply. 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria. 



If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned rating is adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is encompassed by the Rating Schedule and the assigned schedule rating is adequate.  In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, and the Veteran does not have any symptomatology not already encompassed by the Rating Schedule.  For this reason, referral for an extraschedular rating is not warranted under 38 C.F.R. § 3.321(b)(1). 

A Total Disability Rating 

A total disability rating for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

The service-connected disabilities are posttraumatic stress disorder, rated 50 percent; left ankle disability, rated 20 percent; left knee disability, rated 10 percent; and tinnitus, rated 10 percent; and the combined rating is 70 percent, which meets the minimum percentage requirements for a total disability rating for compensation based on individual unemployability under 38 C.F.R. § 4.16(a). 

The Veteran completed the 11th grade in school.  The record shows that except for about a two year period in the 1970s the Veteran had worked regularly from 1974 to 1994.  His jobs included maintenance worker, truck driver, plumber, and janitor.  



The Veteran asserts that he is unable to do manual labor for which he is qualified by education and experience because of posttraumatic stress disorder and his service-connected left knee and left ankle disabilities.

The record shows that in 1989 the Veteran injured his back at work and he received Workmen's Compensation.  According to the Veteran after his back injury he asked his former employer to return to work, but was told that he could not because of his inability to concentrate on the job.  The Veteran was then employed from 1990 to 1994 as a janitor, but was fired because he had problems completing tasks and getting along with co-workers also he was limited by knee and ankle disabilities.  Since then the Veteran tried part-time work and volunteer work, but quit working because he was unable to concentrate.  He also made other attempts to work without success. 

On the question of unemployability there is evidence in favor of the claim and evidence against the claim.  

As for evidence in favor of the claim, on VA examination in April 2005 the VA examiner found the Veteran unfit for employment partly due to his psychiatric condition and partly due to his physical condition, namely, back and ankle disabilities.  

As for evidence against the claim, in June 2004, on a mental status examination for Social Security, the psychologist concluded that the Veteran was able to learn new information and could work under supervision to perform simple routine, repetitive tasks as he had done in the past.  

On VA examination in November 2008, the VA examiner stated that the Veteran was restricted to sedentary-type work because of his service-connected left knee disability.




VA records in May 2010 show that the Veteran stated that he was semi-retired, but was reluctant to share what work or activity he was involved in.

In an addendum in November 2010 to an earlier VA examination, the VA examiner stated that PTSD did not impair the Veteran's ability to secure and maintain substantially gainful employment and PTSD did not impair the Veteran's ability to engage in physical and sedentary employment. 

In a statement received in 2010, a representative of the Veteran's hotel stated that recently the Veteran had a problem paying for his room, because he lost his job within the last few weeks. 

On VA knee and ankle examination in February 2011, the VA examiner expressed the opinion that the Veteran could not due manual labor, but could do mild physical labor and that the knee and  ankle disabilities did not prevent the Veteran from doing sedentary employment and did not prevent the Veteran from obtaining or maintaining substantially gainful employment.

The VA examiner stated that the Veteran was able to obtain and sustain substantially gainful employment as the severity of functional impairment from posttraumatic stress disorder was mild to moderate, which allowed for gainful employment also the Veteran had looked for work and the functional impairment from posttraumatic stress disorder was mild to moderate on physical and sedentary employment. 

In June 2011, the Veteran's former employer stated that the Veteran was employed from 1984 to June 1989.  There were no concessions made to employment due to disability. 

On VA examination in January 2012, the VA examiner stated that the Veteran would be able to maintain sedentary employment despite the ankle disability. 





Analysis 

As for evidence in favor of the claim, one VA examiner found the Veteran unfit for employment partly due to his psychiatric condition and partly due to his physical condition, namely, back and ankle disabilities.  The Board does not find the evidence persuasive, because the record shows that in 2010 the Veteran was working.  Although the Veteran lost his job and it is not clear whether the Veteran was working fulltime or part-time, the Veteran does not argue and the record does not show that PTSD and the service-connected left knee and left ankle disabilities were factors.  Also, the VA examiner relied on the Veteran's physical condition, namely, a back disability, which is not service connected. 

As for evidence against the claim, there is consensus that the service-connected left knee and left ankle disabilities restrict the Veteran to sedentary-type work, but the disabilities do not prevent the Veteran from obtaining or maintaining substantially gainful employment.

As for PTSD, the evidence is persuasive that PTSD does not impair the Veteran's ability to obtain or to maintain substantially gainful employment, including sedentary employment, as the severity of PTSD allowed for gainful employment.

As the evidence against the claim is more persuasive, that is, more probative and outweighs the evidence in favor of the claim, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply. 

      (The Order follows on the next page.).








ORDER

As new and material evidence has not been presented, the application to reopen the claim of service connection for a low back disability, secondary to the service-connected left knee and ankle disabilities, is denied. 

As new and material evidence has not been presented, the application to reopen the claim of service connection for a chronic left hip disability, secondary to the service-connected left knee and ankle disabilities, is denied.

A rating higher than 50 percent for posttraumatic stress disorder is denied.

A total disability rating for compensation based on individual unemployability is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


